Citation Nr: 0530588	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  03-11 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUE

Entitlement to service connection for residuals of pneumonia.



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel




INTRODUCTION

The veteran had active military service from March 1953 to 
March 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.

Consistent with a request expressed in his April 2003 
substantive appeal, in October 2003, the veteran was 
scheduled for a hearing before a Veterans Law Judge at the RO 
(a "Board hearing").  Shortly before the hearing, the 
veteran's representative advised the RO that the veteran was 
unable to attend the scheduled hearing, but it was unclear if 
the veteran wished to reschedule the hearing.  

In September 2004, the Board remanded the veteran's claim, in 
part, to afford him the opportunity to be rescheduled for a 
Board hearing.  Unfortunately this was not done.  In August 
2005, the Board again remanded the veteran's case to the RO 
to afford the veteran an opportunity to testify at a Board 
hearing.  A VA form I-646 in September seems to indicate the 
desire for a videoconference hearing.  In a September 2005 
letter sent to the veteran's most recent address of record, 
the RO advised him that he was scheduled for a video-
conference hearing in October 2005.  He was further advised 
that he was not required to accept that hearing and could be 
kept on the schedule for a future Board hearing.  A copy of 
the RO's letter was sent to the veteran's accredited service 
representative.  The veteran did not respond to the RO's 
letter.  According to administrative documents on file, 
appellant cancelled his hearing.  He did not request that the 
hearing be rescheduled.  As such, the Board believes all due 
process requirements were met with regard to his hearing 
request.


FINDINGS OF FACT

1.  The objective and probative medical evidence 
preponderates against a finding that the veteran has 
residuals of pneumonia related to his period of active 
military service.

2. In June 2000, the RO received a claim from the veteran for 
entitlement to service connection for a lung disorder, based 
upon post-service manifestation due to smoking in service; 
this claim was received well after June 9, 1998.


CONCLUSION OF LAW

Residuals of pneumonia were not incurred during the veteran's 
period of active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103-5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.300, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the Court addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the Court's taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty-to-notify 
(38 U.S.C.A. § 5103(a)).

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.  

In May 2002 and September 2004, the RO provided the appellant 
with correspondence essentially outlining the duty- to-assist 
requirements of the VCAA.  The RO issued a detailed April 
2003 statement of the case (SOC) and a June 2005 supplemental 
statement of the case (SSOC) in which he and his 
representative were advised of all the pertinent laws and 
regulations, including those regarding service connection.

We therefore conclude that appropriate notice has been given 
in this case.  The Board notes, in addition, that a 
substantial body of evidence was developed with respect to 
the appellant's claim, and that the SOC and SSOC issued by 
the RO clarified what evidence would be required to establish 
an increased rating.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the April 2003 SOC 
contained pertinent language from the new reasonable doubt 
and duty-to-assist regulations codified at 38 C.F.R. §§ 3.102 
and  3.159 (2005).  See Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).  All the above notice documents must be 
read in the context of prior, relatively contemporaneous 
communications from the RO.  See Mayfield, supra, at 125.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  

Likewise, it appears that all obtainable evidence identified 
by the appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

The Board notes that most of the veteran's service medical 
records regarding his period of active duty are evidently 
unavailable from the National Personnel Records Center 
(NPRC), and are thought to have been destroyed in a fire in 
the early 1970s. The Board is mindful that, in a case such as 
this, where service medical records are unavailable, there is 
a heightened obligation to explain our findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).).

While it is unfortunate that the veteran's service medical 
records are unavailable, this appeal must be decided on the 
evidence of record and, where possible, the Board's analysis 
has been undertaken with the heightened obligation set forth 
in Cuevas and O'Hare in mind.  In particular, as will be 
discussed below, the Board will assume, for the purpose of 
this decision, that the veteran's account of in-service 
medical events is as he has described.  The RO also obtained 
some records in the form of a clinical record, and the 
veteran's private treatment records.  There is no indication 
in the record of any additional relevant records which are 
available and which the RO has failed to obtain.

The case law does not, however, lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter again 
for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.	Factual Background

An available service medical record indicates that in April 
1953 the veteran was treated for pneumonia.  Treatment 
included prescribed antibiotic medication.  The June 1953 
clinical note reflects that the veteran was treated for 
pneumonia of the right middle lung, type and cause unknown, 
and that the pneumonia was treated and cured.  It was further 
noted that he was placed on convalescent leave for two weeks 
in May 1953, and then returned to general service duty.

Post service, private medical records, dated from January to 
March 1996, reflect the veteran's treatment for asthmatic 
bronchitis.  It was noted that he had a history of the 
disorder and continued to smoke approximately one pack of 
cigarettes daily.  Results of a chest x-ray taken at the time 
showed chronic obstructive pulmonary disease (COPD) without 
evidence of acute disease.

Private medical records, dated from 1998 to 2000, reflect the 
veteran's treatment for COPD, asthma, and bronchitis.  
Congestive heart failure was also noted.  An April 1998 
record indicates the veteran, who was 65 years old, was 
assessed with emphysema and reversal of COPD, and cigarette 
smoking.  According to these records, the veteran regularly 
used a Combivent inhaler round the clock.  A December 1999 
record indicates that the veteran had COPD with bronchitis 
with slow improvement.  When seen in January 2000, the 
assessment was a question of developing bilateral pneumonia 
or congestive heart failure.  An April 2000 entry indicates 
that the veteran was seen for follow-up of COPD.  The medical 
records also reveal that the veteran had a history of smoking 
two and one half packs of cigarettes a day for 50 years and 
continued to smoke several cigarettes a week.

In June 2000, the RO received the veteran's original claim 
for VA benefits, in which he claimed service connection for 
bronchial asthma and lung disease.  He reported that in April 
1953 he had a spot on his lung and pneumonia.  The next 
reported treatment for "lung problems" was in 1975.

In a May 2000 signed statement that accompanied his claim, 
the veteran said he was treated for pneumonia in service and 
hospitalized for over a month.  He said that when examined 
for discharge in 1955, he was told he had a "spot" on his 
lung.  The veteran further stated that, in 1975, he was 
diagnosed with lung disease and bronchial asthma.  According 
to the veteran, a physician said that the veteran's problems 
probably started with his smoking.  The veteran indicated 
that he never smoked prior to service, that free cigarettes 
were provided to soldiers, and that boredom and social 
pressure led to his smoking.  He said he wished to be 
compensated for his illness.

In an October 2003 statement from the veteran's service 
representative, it was noted that the veteran used an oxygen 
tank with a four-hour time limit and was, thus, unable to 
attend his scheduled Board hearing.

III.	Legal Analysis

Under 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by active military service. 

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  The 
fact that a condition occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  
This principle has been repeatedly reaffirmed by the Federal 
Circuit Court, which has stated, "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  See D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000) (to the same effect).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  Triplette 
v. Principi, 4 Vet. App. 45, 49 (1993), citing Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  It is equally clear, 
however, that the resolution of issues that involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

Since the veteran's claim is based in part upon the 
contention that his smoking cigarettes in service 
subsequently caused his lung disease, the Board will discuss 
legislation enacted by Congress which specifically applies to 
such claims.  See Public Law No. 105-206, § 9014, 112 Stat. 
865 (1998).  In April 2001, VA issued an implementing 
regulation, 38 C.F.R. § 3.300, reflecting the statutory 
provision stating that a disability or death will not be 
service-connected on the basis that it resulted from injury 
or disease attributable to a veteran's use of tobacco 
products during service.  38 U.S.C.A. § 1103 (West 2002).  In 
pertinent part, 38 C.F.R. § 3.300 provides that "(a) for 
claims received by VA after June 9, 1998, a disability or 
death will not be considered service-connected on the basis 
that it resulted from injury or disease attributable to the 
veteran's use of tobacco products during service."  Id.  
However, service connection is not precluded where "[t]he 
disability or death resulted from a disease or injury that is 
otherwise shown to have been incurred or aggravated during 
service."  Id.  For purposes of the regulation, "otherwise 
shown" means that the disability or death can be service- 
connected on some basis other than the veteran's use of 
tobacco products during service.  Id.

As noted above, in light of the veteran's missing service 
medical records, judicial case law increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the appellant; however, it 
does not lower the legal standard for proving a claim for 
service connection.  See Russo v. Brown, supra.  It is indeed 
unfortunate that the veteran's service medical records are 
unavailable.  However, a grant of service connection requires 
an etiological link between the claimed in-service injury and 
the currently claimed disability.

The veteran has contended that service connection should be 
granted for bronchial asthma and lung disease.  Although the 
evidence shows that the veteran currently has been variously 
diagnosed with COPD, emphysema, and asthmatic bronchitis, no 
competent medical evidence has been submitted to show that 
these disabilities are related to service or any incident 
thereof.  On the other hand, the record reflects that the 
veteran was treated for pneumonia in service in 1953, and the 
first post service evidence of record of COPD and asthmatic 
bronchitis is from 1996, more than 43 years after the 
veteran's separation from service.  In short, no medical 
opinion or other medical evidence relating the veteran's 
COPD, emphysema, and asthmatic bronchitis to service or any 
incident of service has been presented.  Specifically there 
is no clinical evidence that any of the current pulmonary 
disorders are related to the acute episode of pneumonia 
reportedly cured in service.  Without that relationship, 
there is no evidence of a relationship to service.

Furthermore, in his May 2000 written statement, the veteran 
contends that his current lung disorder, although it arose 
and was diagnosed after service, is due to his smoking in 
service.  In this regard, Congress has prohibited the grant 
of service connection for any disability on the basis that 
such disability resulted from a disease attributable to the 
use of tobacco products during the veteran's active service.  
That legislative ban applies to all claims filed after June 
9, 1998.  See 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300 (2004). 
Therefore, as a matter of law, any claims received by VA on 
or after June 10, 1998, are subject to this restriction.  The 
veteran's claim based upon use of tobacco products was 
received by the RO in June 2000 and, thus, the Board is 
precluded from considering his claim on that basis.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994)

The implementing regulation provides, however, that service 
connection is not precluded where the disability or death 
resulted from a disease or injury incurred or aggravated 
during service on a basis other than the veteran's use of 
tobacco products during service.  Id.

As discussed above, the service medical records show 
treatment in service for an episode of pneumonia that 
apparently resolved with no residuals. The first medical 
evidence of record subsequent to service noting a lung 
disorder was an x-ray finding of COPD in March 1996, 
approximately 43 years after service.

As discussed above, the veteran maintains that his current 
pulmonary problems are related to treatment for pneumonia in 
service.  We recognize his sincere belief that his current 
pulmonary problems are related in some way to his experience 
in service.  Nevertheless, in this case, the veteran has not 
been shown to have the professional expertise necessary to 
provide meaningful evidence regarding the causal relationship 
between his current pulmonary problems and his active 
military service.  See Routen v. Brown, supra.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-1 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then the evidence 
preponderates either for or against the claim, there is no 
reasonable doubt, and the doctrine is inapplicable.  Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993).  Upon review of the 
entire record, the Board concludes that the objective medical 
evidence of record preponderates against the veteran's claim 
of entitlement to service connection for residuals of 
pneumonia.


ORDER

Service connection for residuals of pneumonia is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


